United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 05-3812
                                  ___________

Tanya Boyd Harper,                     *
                                       *
            Appellant,                 * Appeal from the United States
                                       * District Court for the
      v.                               * Western District of Arkansas.
                                       *
Brookshire Grocery Company,            * [UNPUBLISHED]
                                       *
            Appellee.                  *
                                  ___________

                            Submitted: November 8, 2006
                               Filed: November 14, 2006
                                ___________

Before SMITH, MAGILL, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

     Tanya Boyd Harper appeals from the district court’s1 adverse grant of summary
judgment. In this diversity action, Harper claimed that Brookshire Grocery Company
wrongfully discharged her, defamed her, and committed the tort of outrage against
her.




      1
        The Honorable Harry F. Barnes, United States District Judge for the Western
District of Arkansas.
      Upon de novo review, see Dennen v. City of Duluth, 350 F.3d 786, 790 (8th Cir.
2003), we find the district court’s analysis to be correct, thorough, and well-reasoned.
Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




                                          -2-